DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s)  1-10, 16, 24-25, 29, 34, 37-38 & 40-42 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (# US 2017/0283634) in view of Kawashima et al. (# US 2010/0233446).
Park et al. discloses:
1. A ultraviolet curable ink composition (see Abstract) comprising 
a colorant (see Abstract; [0039]), 
an epoxy monomer (see Abstract; epoxy compound; [0018]-[0019]), 
an oxetane monomer (oxetane compound; see Abstract; [0023]-[0024]) , 
a cationic photopolymerization initiator (see Abstract; [0034]) and 
wherein a weight ratio of the epoxy monomer to the oxetane monomer is 1:0.5 to 1:6 (see Abstract; [0028]).
2. The ultraviolet curable ink composition according to claim 1, wherein the composition further comprises at least one selected from the group consisting of a diluting solvent, an adhesion promoter ([0016]), a surfactant ([0016]; [0043]-[0045]) and a photosensitizer ([0046]-[0047]).

24. The ultraviolet curable ink composition according to claim 1, wherein the ultraviolet curable ink composition has a viscosity of 1 to 50 cP at 25° C (1 to 50 cP; [0057]).
29. A method of manufacturing a bezel pattern for a display substrate, comprising: forming the ultraviolet curable ink composition according to claim 1 on a substrate in the shape of a bezel pattern; and curing the ink composition to form the bezel pattern (see claim 24).
34. The method of manufacturing a bezel pattern for a display substrate according to claim 29, wherein the thickness of the bezel pattern is 0.1 to 20 μm after curing ([0065]-[0067]).
37. A bezel pattern for a display substrate, the bezel pattern formed by patterning and curing the ultraviolet curable ink composition of claim 1 (see claim 38).
38. The bezel pattern for a display substrate according to claim 37, wherein the thickness of the bezel pattern is 0.1 to 20 μm ([0065]-[0067]).
40. The bezel pattern for a display substrate according to claim 37, wherein the taper angle of the bezel pattern is 0° to 10° (see claims 41-42).
41. The bezel pattern for a display substrate according to claim 37, wherein the optical density (OD) of the bezel pattern is 0.05 to 2.5 on the basis of the film thickness of 1.0 μm (see claim 43).
42. A display substrate comprising the bezel pattern according to claim 37 (see Abstract; [0060]-[0062]).
Park et al. explicitly did not discloses:
1. The UV curable ink composition comprising a polymerization inhibitor.
3. The ultraviolet curable ink composition according to claim 1, wherein the polymerization inhibitor is an amine compound.
4. The ultraviolet curable ink composition according to claim 3, wherein the amine compound is a monovalent amine or a divalent amine.
5. The ultraviolet curable ink composition according to claim 3, wherein the amine compound is a primary amine, a secondary amine or a tertiary amine.
6. The ultraviolet curable ink composition according to claim 3, wherein the amine compound is a tertiary amine.
7. The ultraviolet curable ink composition according to claim 5, wherein the amine compound has at least one functional group bonded to a nitrogen atom, wherein the at least one functional group is selected from the group consisting of (C1-C6) alkyl, (C2-C6) alkenyl, (C2-C6) alkynyl, phenyl, (C1-C6) ketone, (C1-C6) ether and (C1-C6) ester, and wherein the at least one functional group is substituted with one or more substituents selected from the group consisting of a amide group, a cyan group, a carboxyl group, an aldehyde group and a hydroxy group.
8. The ultraviolet curable ink composition according to claim 7, wherein the amine compound is a tertiary amine in which three functional groups bonded to the nitrogen atom are, independently, (C1-C6) alkyl and wherein one of the functional groups is substituted with hydroxy.
9. The ultraviolet curable ink composition according to claim 3, wherein the amine compound is di(C1-C6) alkylamino (C1-C6) alkanol.
10. The ultraviolet curable ink composition according to claim 9, wherein the amine compound is at least one selected from the group consisting of 2-dimethylaminoethanol (2-DMAEA), 3-dimethylamino-1-propanol (3-DMA-1-PA) and dimethylaminomethanol (DMAMA).
16. The ultraviolet curable ink composition according to claim 1, wherein the polymerization inhibitor is present in an amount of 0.2 to 4.9% by weight based on the total weight of the ultraviolet curable ink composition.
25. The ultraviolet curable ink composition according to claim 1, wherein the viscosity of the ink composition increases at a rate of 100% or less when the ink composition is stored at 45° C. for 3 months.
Kawashima et al. teaches that to have the ink composition with excellent storage stability, and ejection stability;
1. The UV curable ink composition comprising a polymerization inhibitor ([0115]-[0119]; [0135]-[0136]).
3. The ultraviolet curable ink composition according to claim 1, wherein the polymerization inhibitor is an amine compound ([0117]; [0135]-[0136]).
4. The ultraviolet curable ink composition according to claim 3, wherein the amine compound is a monovalent amine or a divalent amine ([0135]-[0136]).
5. The ultraviolet curable ink composition according to claim 3, wherein the amine compound is a primary amine, a secondary amine or a tertiary amine ([0135]-[0136]).
6. The ultraviolet curable ink composition according to claim 3, wherein the amine compound is a tertiary amine ([0135]-[0136]).
7. The ultraviolet curable ink composition according to claim 5, wherein the amine compound has at least one functional group bonded to a nitrogen atom, wherein the at least one functional group is selected from the group consisting of (C1-C6) alkyl, (C2-C6) alkenyl, (C2-C6) alkynyl, phenyl, (C1-C6) ketone, (C1-C6) ether and (C1-C6) ester, and wherein the at least one functional group is substituted with one or more substituents selected from the group consisting of a amide group, a cyan group, a carboxyl group, an aldehyde group and a hydroxy group ([0117]-[0136]).
8. The ultraviolet curable ink composition according to claim 7, wherein the amine compound is a tertiary amine in which three functional groups bonded to the nitrogen atom are, independently, (C1-C6) alkyl and wherein one of the functional groups is substituted with hydroxy ([0117]-[0136]).
9. The ultraviolet curable ink composition according to claim 3, wherein the amine compound is di(C1-C6) alkylamino (C1-C6) alkanol.
10. The ultraviolet curable ink composition according to claim 9, wherein the amine compound is at least one selected from the group consisting of 2-dimethylaminoethanol (2-DMAEA), 3-dimethylamino-1-propanol (3-DMA-1-PA) and dimethylaminomethanol (DMAMA) ([0135]-[0136]).
16. The ultraviolet curable ink composition according to claim 1, wherein the polymerization inhibitor is present in an amount of 0.2 to 4.9% by weight based on the total weight of the ultraviolet curable ink composition (1 to 5000 microgram/gram; [0133]; [0137]).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to modify the ink composition of Park et al. by the aforementioned teaching of Kawashima et al. in order to have the ink composition with excellent storage stability, and ejection stability, which gives high quality printed image. 
The Examiner draws particular attention to the Applicant that "Kawashima et al. does address a polymerization inhibitor, it teaches a laundry list of possible polymerization inhibitor ([0117]-[0136]). The format in which Kawashima et al. presents its teaching does not change the fact that it teaches the claimed invention. It is not necessary for Kawashima et al. to present its teaching in an example format citing it in a list is sufficient.  
Therefore, it would have been obvious to one of ordinary skill in the art, absent evidence to the contrary, to choose any of the inhibitors from the list and any additives from the list, including those presently claimed, and thereby arrive at the claimed invention. However, "applicant must look to the whole reference for what it teaches. Applicant cannot merely rely on the examples and argue that the reference did not teach others." In re Courtright, 377.
With respect to claim 25, However, Park et al. in view of Kawashima et al. discloses exactly same ink composition as applicant discloses in their own specification. The viscosity is property of the material, which constant to the material. Therefore, the ink composition discloses by the combination of the references obviously has the viscosity of the ink composition increases at a rate of 100% or less when the ink composition is stored at 45° C. for 3 months.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
(1) Jeon et al. (# US 2018/0120699) discloses a colored photosensitive resin composition capable of forming a cured film that does not generate uneven wrinkles on its surface at the time of its formation, and a light shielding spacer produced therefrom and used for a liquid crystal display, an organic EL display, or the like (see Abstract).
(2) Noguchi et al. (# US 2011/0190418) discloses a cationic polymerization ink that can be hardened by cationic polymerization, includes monomers. The monomers include an epoxy monomer having an epoxy group as a functional group and an oxetane monomer having an oxetane group as the functional group. The monomers include a monofunctional monomer having one functional group and a polyfunctional monomer having at least two functional groups. A total functional group equivalent weight, which is a total of a functional group equivalent weight of the monofunctional monomer and a functional group equivalent weight of the polyfunctional monomer, is not less than 130 and not greater than 144. A ratio of the functional group equivalent weight of the polyfunctional monomer to the total functional group equivalent weight is not less than 23 percent and not greater than 38 percent (see Abstract).
(3) Jansen et al. (# US 2003/0149127) discloses a radiation curable composition comprising radiation curable components wherein at least one component of the radiation curable composition contains a functional group which, when attached to an acrylate group has a calculated Boltzmann average dipole moment of higher than 3.5 Debye. The invention further relates to radiation curable optical fiber coating compositions having a high dielectric constant (see Abstract).
(4) Tsuchimura et al. (# US 2006/0128823) discloses an inkjet recording ink which is curable by radiation irradiation containing a colorant, a polymerizable compound, and a polymerization initiation system, wherein the polymerization initiation system contains a sensitizing dye including one or more compounds selected from compounds represented by any one of formula (XIV) and formulae (XVI) to (XXVI) and a polymerization initiator; and a method of producing a planographic printing plate to obtain a hydrophobic image by ejecting the ink onto a hydrophilic support, and by irradiating radiation. Moreover, the invention provides an ink composition containing a sensitizing dye including a specific skeleton or a sensitizing dye represented by formula (1), a polymerizable compound, and a polymerization initiator; an inkjet recording method using the same; a printed material; a planographic printing plate; and a method of producing a planographic printing plate (see Abstract).
(5) Araki et al. (# US 2010/0080925) discloses an ink composition is provided that includes (A) a pigment other than titanium oxide, (B) a cationically polymerizable compound, and (C) a photo-acid generator, the pigment (A) having a content of 3.5 to 20 wt %, the cationically polymerizable compound (B) containing only an oxirane compound and/or an oxetane compound, the oxirane compound and/or the oxetane compound containing a low-viscosity compound having a viscosity at 25.degree. C. of no greater than 12 mPas, and the low-viscosity compound having a total content of 65 to 100 wt % relative to the total weight of the cationically polymerizable compound (B). There is also provided an inkjet recording method that includes (a.sup.1) a step of discharging the ink composition above onto a recording medium and (b.sup.1) a step of curing the ink composition by irradiating the discharged ink composition with actinic radiation (see Abstract).

6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANISH S SHAH whose telephone number is (571)272-2152. The examiner can normally be reached 8:00am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Meier can be reached on 571-272-2149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MANISH S. SHAH
Primary Examiner
Art Unit 2853



/Manish S Shah/           Primary Examiner, Art Unit 2853